Citation Nr: 0600309	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2005, the veteran declined a video hearing and 
instead requested a travel board hearing.  Appropriate action 
to schedule such a hearing is necessary. 

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the RO before a traveling Board member.  
After the Board hearing is conducted, or 
in the event the appellant cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


